DETAILED ACTION

Response to Amendment
The Amendment filed 2/11/2021 has been entered. Claims 90-119 remain pending in the application. Claims 1-89 were cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 were filed after the filing date of the application on 3/26/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 90 and 100 are objected to because of the following informalities:  
Regarding claim 92, line 2, “wherein blade assembly” should be “wherein the blade assembly”.
Regarding claim 100, line 9, “a cartridge retention frame” should be “a blade cartridge retention frame”.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 90-91, 99-101, 103-104, 110-114 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuka (US 9498892 B2) in view of Schneider (US 5630258).
Regarding claim 90, Nakasuka teaches a shaving device (1) comprising: 
a handle (2); 
a support member (3) disposed about a first end of said handle, said support member comprising at least one arm (rim of 6) extending outward from a yoke (Y-shape at the connection area of 3 and 2, see Figures 3a-d);
a blade cartridge retention frame (14, 10) coupled to said at least one arm (connected via 12) and configured to pivot about a pivot axis (pivoting via 12, see Figure 11c and 12c as an example), said blade cartridge retention frame defining a frame cavity (space in 14 and 10) having first and second opposite openings (the left and right opening of 14, the right side is an opening at least when 10 is removed, see Figure 6a); and
a blade cartridge retention frame magnet (35 in 10, see Figure 6b);
a replaceable blade assembly (8 and 16) comprising 
a blade assembly body (8) having a face with a razor blade (9) and 

teach said blade assembly post configured to be received in the frame cavity (see Figure 6b);
wherein said blade assembly magnet and said blade cartridge retention frame magnet are configured to create a magnetic force therebetween to releasably couple said replaceable blade assembly to said blade cartridge retention frame such that said razor blade extends along a razor blade longitudinal axis that is substantially parallel to said pivot axis (see Figure 6b, col. 12, lines 17-54).
Nakasuka fails to teach said blade assembly post configured to be received through said first opening and extend beyond said second opening.
Schneider teaches a magnetic connection including a first part assembly (assembly of 18a, 15 and 12) including a post (12), wherein the post is configured to be received through a first opening (top opening of 19 in Figure 3-4) to a cavity (cavity in 19, see Figure 3-4) in a retention frame (assembly of 14 and 21, see Figure 4) and extend beyond a second opening (bottom opening of 19, see Figures 3-4) of said cavity such a distal end of said post is exposed beyond said second side of said frame such that a user may push against said distal end of said post to uncouple said first part assembly from said retention frame (col. 3 lines 39-47 and col. 3 lines 59 – col.4 lines 9). Although the device of Schneider is not a razor blade, the device is within the magnetic connection and the device of Schneider is solving the pertinent problem of using magnets and a pole for connecting two parts, therefore Schneider is considered as analogous art. 

Regarding claim 91, modified Nakasuka further teaches said blade assembly post extends outward from a surface of said blade assembly body (right surface of 8) generally opposite to said face of said blade assembly body with said razor blade (see Figure 6b if Nakasuka).
Regarding claim 99, modified Nakasuka further teaches said replaceable blade assembly comprises at least one anti-rotation protrusion configured to be at least partially received in one or more anti-rotation grooves formed in said blade cartridge retention frame to generally prevent movement of said replaceable blade assembly relative to said blade cartridge retention frame (as modified in claim 90, the shape of the magnet on the first part/blade assembly and the retention frame is considered as an anti-rotation feature, col. 3 lines 59 – col.4 lines 9 and Figure 4 of Schneider).
Regarding claim 100, Nakasuka teaches a shaving device (see Figure 6b) comprising: 
a replaceable blade assembly (8) comprising:
a blade assembly body having a first face (left side of 8, see Figure 6b) with a razor blade (9) ; 
a blade assembly post (16) extending outwardly from a second face (right side of 8, see Figure 6b) of said blade assembly body, said second face of said blade assembly body being generally opposite from said first face (see Figure 6b); and

wherein said blade assembly post is configured to be received through a first opening (left side of 14 in Figure 6b) to a cavity (cavity of 14) in a cartridge retention frame (14)of a handle assembly (assembly of 4, 5 and 6).
Nakasuka fails to teach said assembly post extend beyond a second opening of said cavity such a distal end of said blade assembly post is exposed beyond said second side of said blade cartridge retention frame such that a user may push against said distal end of said blade assembly post to uncouple said replaceable blade assembly from said blade cartridge retention frame.
Schneider teaches a magnetic connection including a first part assembly (assembly of 18a, 15 and 12) including a post (12), wherein the post is configured to be received through a first opening (top opening of 19 in Figure 3-4) to a cavity (cavity in 19, see Figure 3-4) in a retention frame (assembly of 14 and 21, see Figure 4) and extend beyond a second opening (bottom opening of 19, see Figures 3-4) of said cavity such a distal end of said post is exposed beyond said second side of said frame such that a user may push against said distal end of said post to uncouple said first part assembly from said retention frame (col. 3 lines 39-47 and col. 3 lines 59 – col.4 lines 9). Although the device of Schneider is not a razor blade, the device is within the magnetic connection and the device of Schneider is solving the pertinent problem of using magnets and a pole for connecting two parts, therefore Schneider is considered as analogous art. 

Regarding claim 101, modified Nakasuka further teaches said blade assembly magnet is disposed proximate a distal end of said blade assembly post (examiner notes that “distal end” is considered as an end that is away from the beginning point of measurement, therefore the end of 18 that connects with 15 in Figure 4 of Schneider can also be considered as a distal end, since it is away from the bottom of 18 (which is the beginning point of measurement in this case)).
Regarding claim 103, modified Nakasuka further said replaceable blade assembly further comprises at least one anti-rotation feature (as modified in claim 100, the shape of the magnet on the first part/blade assembly is considered as an anti-rotation feature, col. 3 lines 59 – col.4 lines 9 of Schneider).
Regarding claim 104, modified Nakasuka further teach said at least one anti-rotation feature comprises at least one anti-rotation protrusion (as modified in claim 100, protrusion/cavity of 20/21 with in the shape of the magnet is considered as an anti-rotation feature, col. 3 lines 59 – col.4 lines 9 of Schneider).
Regarding claim 110, modified Nakasuka further teaches the shape of the post 16 and the shape of the tube portion 14 in the frame are used to prevent the blade assembly from rotating (col. 12, lines 28-33 of Nakasuka).
Modified Nakasuka fails to show at least a portion of said blade assembly post has a non-cylindrical cross-section for the embodiment of Figure 6b.

The embodiment of Figure 6b of Nakasuka teaches the shape of the post 16 and the shape of the tube portion 14 in the frame prevent the blade assembly from rotating (col. 12, lines 28-33), and the embodiment of Figure 7a of Nakasuka teaches the blade assembly post has a non-cylindrical cross-section as one way to prevent the rotation of the blade assembly (col. 14, lines 11-13 and 51-55), therefore it would have been obvious to one of ordinary skill in the art to modify the device of embodiment of Figure 6b of Nakasuka to incorporate the teaching of the embodiment of Figure 7a of Nakasuka to change the shape of the post into a non-cylindrical cross-section in order to prevent the rotation of the blade assembly. 

Regarding claim 111, Nakasuka teaches a shaving device (Figure 6b) comprising: 
a handle (2);
a support member (3) disposed about a first end of said handle, said support member comprising at least one arm (rim of 6) extending outward from a yoke (Y-shape at the connection area of 3 and 2, see Figures 3a-d);
a blade cartridge retention frame (14, 10) coupled to said at least one arm (connected via 12) and configured to pivot about a pivot axis (pivoting via 12, see Figure 11c and 12c as an example), said blade cartridge retention frame defining a frame cavity (space in tube portion 14 and supported portion 10) having first and second opposite openings (the left and right openings of 14, right side is an opening at least when 10 is removed, see Figure 6a); and

a replaceable blade assembly (assembly of 8 and 16) comprising a blade assembly body (8) having a face (face in Figure 3c) with a razor blade (9) and a blade assembly post extending from said blade assembly body having a blade assembly magnet (magnet 35 on 16, see Figure 6b); 
wherein said blade assembly magnet and said blade cartridge retention frame magnet are configured to create a magnetic force therebetween to releasably couple said replaceable blade assembly (see Figure 6b) to said blade cartridge retention frame such that said razor blade extends along a razor blade longitudinal axis (along the length of the blade, into the page in Figure 11a) that is substantially parallel to said pivot axis (see pivot axis in Figures 11a-12c); 
wherein said blade assembly post is configured to be received through a first opening (left side of 14 in Figure 6b) to a cavity (cavity of 14) in a cartridge retention frame (14)of a handle assembly (assembly of 4, 5 and 6).
Nakasuka fails to teach said assembly post extend beyond a second opening of said cavity such a distal end of said blade assembly post is exposed beyond said second side of said blade cartridge retention frame such that a user may push against said distal end of said blade assembly post to uncouple said replaceable blade assembly from said blade cartridge retention frame.
Schneider teaches a magnetic connection including a first part assembly (assembly of 18a, 15 and 12) including a post (12), wherein the post is configured to be received through a 
It would have been obvious to one of ordinary skill in the art to modify the device of Nakasuka to change the post, cavity and magnets arrangement into the long post and magnets arrangement, as taught by Schneider, in order to allow easy replacement (col. 3 lines 39-47 of Schneider) and better alignment (col. 3 lines 59 – col.4 lines 9 of Schneider)
Regarding claim 112, modified Nakasuka further teaches said blade cartridge retention frame magnet comprises an annular magnet (as modified in claim 111, the new frame magnet include a shape with a hole for the post in the middle (i.e. ring shape), therefore considered as annular magnet, see Figures 3-4 of Schneider). 
Regarding claim 113, modified Nakasuka further said blade cartridge retention frame further comprises at least one anti-rotation feature (as modified in claim 100, the shape of the magnet on the retention frame is considered as an anti-rotation feature, col. 3 lines 59 – col.4 lines 9 of Schneider).
Regarding claim 114, modified Nakasuka further teach said at least one anti-rotation feature comprises at least one anti-rotation protrusion (as modified in claim 100, protrusion/cavity of 20/21 with in the shape of the magnet is considered as an anti-rotation feature, col. 3 lines 59 – col.4 lines 9 of Schneider).
Regarding claim 115, modified Nakasuka further teach said at least one anti-rotation feature comprises at least one anti-rotation cavity (as modified in claim 100, protrusion/cavity of 20/21 with in the shape of the magnet is considered as an anti-rotation feature, col. 3 lines 59 – col.4 lines 9 of Schneider).
Regarding claim 119, modified Nakasuka teaches further teaches the shape of the post 16 and the shape of the tube portion 14 in the frame are used to prevent the blade assembly from rotating (col. 12, lines 28-33).
Modified Nakasuka fails to show at least a portion of said frame cavity has a non-cylindrical cross-section for the embodiment of Figure 6b.
Examiner notes that the embodiment of Figure 7a of Nakasuka teaches the blade assembly post and the cavity has a non-cylindrical cross-section (see Figure 7a for rectangular shape of 10).
The embodiment of Figure 6b of Nakasuka teaches the shape of the post 16 and the shape of the tube portion 14 in the frame prevent the blade assembly from rotating (col. 12, lines 28-33), and the embodiment of Figure 7a of Nakasuka teaches the blade assembly post has a non-cylindrical cross-section as one way to prevent the rotation of the blade assembly (col. 14, lines 11-13 and 51-55), therefore it would have been obvious to one of ordinary skill in the art to modify the device of embodiment of Figure 6b of Nakasuka to incorporate the . 

Claims 97-98, 105-108, 113 and 116-118 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuka (US 9498892 B2) in view of Schneider (US 5630258) and in further view of Metcalf (US 6085426).
Regarding claims 97-98, modified Nakasuka further teaches all elements of the current invention as set forth in claim 90 stated above.
Modified Nakasuka fails to teach said frame cavity and said blade assembly post comprise interlocking shapes configured to generally prevent movement of said replaceable blade assembly relative to said blade cartridge retention frame (as required in claim 97), said interlocking shapes comprise a protrusion and a cavity (as required in claims 98).
Metcalf teaches a post (66) with a first mating feature (protrusion 74) that mates with a cavity (67) with a second mating feature (cavity 80), since the mating features are uniquely shaped, wherein the post can only fit in the cavity one way and cannot rotate when connected (col. 6 lines 35-51), the mating features are also considered to be anti-rotation feature.
It would have been obvious to one of ordinary skill in the art to modify the device of Nakasuka to incorporate the teachings of Metcalf to add mating features to the blade assembly post and the frame cavity of Nakasuka in order to properly align the orientation of the blade assembly post and the frame cavity (col. 6 lines 35-51 of Metcalf). As a result modified Nakasuka teaches protrusion on the blade assembly post and a cavity in the frame cavity as taught by Metcalf.
Regarding claim 105-106, modified Nakasuka teaches all elements of the current invention as set forth in claim 103 stated above.
Nakasuka modified fails to teach said blade assembly post further comprises said at least one anti-rotation feature (as required by claim 105) and said at least one anti-rotation feature comprises at least one anti-rotation protrusion (as required by claim 106).
Metcalf teaches a post (66) with a first mating feature (protrusion 74) that mates with a cavity (67) with a second mating feature (cavity 80), since the mating features are uniquely shaped, wherein the post can only fit in the cavity one way and cannot rotate when connected (col. 6 lines 35-51), the mating features are also considered to be anti-rotation feature.
It would have been obvious to one of ordinary skill in the art to modify the device of Nakasuka to incorporate the teachings of Metcalf to add mating features to the blade assembly post and the frame of Nakasuka in order to properly align the orientation of the blade assembly post and the frame (col. 6, lines 35-51 of Metcalf). As a result modified Nakasuka teaches a protrusion on the blade assembly post and a cavity in the frame cavity as taught by Metcalf.
Regarding claim 107-108, modified Nakasuka teaches all elements of the current invention as set forth in claim 103 stated above.
Modified Nakasuka fails to teach said at least one anti-rotation feature is disposed on said second face of said blade assembly body (as required by claim 107) and said at least one anti-rotation feature comprises at least one anti-rotation protrusion (as required by claim 108).
Metcalf teaches a post (66) with a first mating feature (protrusion 74) that mates with a cavity (67) with a second mating feature (cavity 80), since the mating features are uniquely 
It would have been obvious to one of ordinary skill in the art to modify the device of Nakasuka to incorporate the teachings of Metcalf to add mating features to the base of the blade assembly post and the frame of Nakasuka in order to properly align the orientation of the blade assembly post and the frame (col. 6 lines 35-51 of Metcalf). Since the base of the blade assembly post is on the disposed on said second face of said blade assembly body, modified Nakasuka teaches said at least one anti-rotation feature is disposed on said second face of said blade assembly body (see Figure 6b of Nakasuka and Figure 7 of Metcalf).
Regarding claims 113 and 116-117, modified Nakasuka further teaches said blade cartridge retention further comprises at least one anti-rotation feature (as modified in claim 100, the shape of the magnet on the retention frame is considered as an anti-rotation feature, col. 3 lines 59 – col.4 lines 9 of Schneider).
Modified Nakasuka fails to teach more specifically the frame cavity of the blade cartridge retention frame comprises the at least one anti-rotation feature (as required in claim 116), said at least one anti-rotation feature comprises at least one anti-rotation protrusion (as required in claim 117).
Metcalf teaches a post (66) with a first mating feature (protrusion 74) that mates with a cavity (67) with a second mating feature (cavity 80), since the mating features are uniquely shaped, wherein the post can only fit in the cavity one way and cannot rotate when connected (col. 6 lines 35-51), the mating features are also considered to be anti-rotation feature.

Modified Nakasuka discloses the claimed invention except for the protrusion mating feature is on the frame cavity. One of ordinary skill in the art understands that as long as there is a protrusion matting feature and a cavity matting feature in the system, the location of the mating features does not change the function. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cavity mating feature on the blade assembly post and the protrusion mating feature on the frame cavity instead of the current arrangement of the protrusion mating feature on the blade assembly post and the cavity mating feature on the frame cavity, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. As a result modified Nakasuka teaches a cavity on the blade assembly post and a protrusion the frame cavity as taught by Metcalf. For claims 116 and 117, the at least one anti-rotation feature of claim 113 is considered as the newly added anti-rotation feature.
Regarding claims 113, 116 and 118, modified Nakasuka further teaches said blade cartridge retention further comprises at least one anti-rotation feature (as modified in claim 
Modified Nakasuka fails to teach more specifically the frame cavity of the blade cartridge retention frame comprises the at least one anti-rotation feature (as required in claim 116), said at least one anti-rotation feature comprises at least one anti-rotation cavity (as required in claim 118).
Metcalf teaches a post (66) with a first mating feature (protrusion 74) that mates with a cavity (67) with a second mating feature (cavity 80), since the mating features are uniquely shaped, wherein the post can only fit in the cavity one way and cannot rotate when connected (col. 6, lines 35-51), the mating features are also considered to be anti-rotation feature.
It would have been obvious to one of ordinary skill in the art to modify the device of Nakasuka to incorporate the teachings of Metcalf to add mating features to the blade assembly post and the frame cavity of Nakasuka in order to properly align the orientation of the blade assembly post and the frame cavity (col. 6, lines 35-51 of Metcalf). As a result, modified Nakasuka teaches a protrusion on the blade assembly post and a cavity in the frame cavity as taught by Metcalf. For claims 116 and 118, the at least one anti-rotation feature of claim 113 is considered as the newly added anti-rotation feature. 

Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasuka (US 9498892 B2) in view of Schneider (US 5630258) and in further view Hamilton (US 20120311865 A1).
Regarding claim 109, Nakasuka teaches further teaches said blade assembly magnet includes a flat magnet (as modified in claim 100, see Figure 3 of Schneider).
Nakasuka fails to teach the magnet is a disc shaped.
Hamilton teaches a disc shaped magnet (14, 15) for connecting a razor cartridge to a frame (see Figure 5).
It would have been an obvious matter of design choice to modify the device of modified Nakasuka to change the shape of the magnet of Nakasuka into the disc-shape magnet of Hamilton, as one of ordinary skill in the art understand that the outer shape of the magnet does not change the function of the device.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 90, 92-96 and 100-102 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuka (US 9498892 B2) in view of Smith (US 8596090 B1) and in further view of Schneider (US 5630258).
Regarding claims 90 and 92, Nakasuka teaches a shaving device (1) comprising: 
a handle (2); 
a support member (3) disposed about a first end of said handle, said support member comprising at least one arm (rim of 6) extending outward from a yoke (Y-shape at the connection area of 3 and 2, see Figures 3a-d);
a blade cartridge retention frame (14, 10) coupled to said at least one arm (connected via 12) and configured to pivot about a pivot axis (pivoting via 12, see Figure 11c and 12c as an 
a blade cartridge retention frame magnet (35 in 10, see Figure 6b);
a replaceable blade assembly (8 and 16) comprising 
a blade assembly body (8) having a face with a razor blade (9) and 
a blade assembly post (16) extending from said blade assembly body having a blade assembly magnet (35 on 16, see Figure 6b), 
teach said blade assembly post configured to be received in the frame cavity (see Figure 6b);
wherein said blade assembly magnet and said blade cartridge retention frame magnet are configured to create a magnetic force therebetween to releasably couple said replaceable blade assembly to said blade cartridge retention frame such that said razor blade extends along a razor blade longitudinal axis that is substantially parallel to said pivot axis (see Figure 6b, col. 12, lines 17-54).
Nakasuka fails to teach said blade assembly post configured to be received through said first opening and extend beyond said second opening (as required in claim 90); said blade cartridge retention frame magnet comprises an annular magnet and wherein blade assembly magnet comprises a disc magnet.
Smith teaches a repulsive magnetic force connection (see Figure 2A-B) with a first magnet (112) on a post and a second magnet (116) on a frame (see Figure 2A-B), a retention frame (118) defining a frame cavity (space in 118 above 130, see Figure 2B) having first (top 
Because both Nakasuka and Smith teach a type of magnetic connection arrangement, it would have been an obvious for one of ordinary skill in the art to substitute repulsive magnetic arrangement of Smith for the two magnets attractive magnetic arrangement of Nakasuka for the purpose of providing a secure magnetic connection which also aids with disconnection when needed (col. 6, lines 7-9 of Smith). Furthermore, such modification will achieve the predictable result of holding the cartridge to the frame, since both magnetic connections of Nakasuka and Smith are known for the same purpose in the art. See MPEP § 2143 I. (B). The modified device of Nakasuka teaches the annular magnet and the disc magnet. 
Schneider teaches a magnetic connection including a first part assembly (assembly of 18a, 15 and 12) including a post (12), wherein the post is configured to be received through a first opening (top opening of 19 in Figure 3-4) to a cavity (cavity in 19, see Figure 3-4) in a retention frame (assembly of 14 and 21, see Figure 4) and extend beyond a second opening (bottom opening of 19, see Figures 3-4) of said cavity such a distal end of said post is exposed beyond said second side of said frame such that a user may push against said distal end of said post to uncouple said first part assembly from said retention frame (col. 3 lines 39-47 and col. 3 lines 59 – col.4 lines 9). Although the device of Schneider is not a razor blade, the device is within the magnetic connection and the device of Schneider is solving the pertinent problem of using magnets and a pole for connecting two parts, therefore Schneider is considered as analogous art. 

Regarding claim 93, modified Nakasuka further teaches said disc magnet is configured to be at least partially received through said annular magnet (as modified in claim 90 with the magnet connection of Smith, see Figures 2A-B of Smith).
Regarding claim 94, modified Nakasuka further teaches said frame cavity is aligned substantially coaxially with a central region of said annular magnet (as modified in claim 90 with the magnet connection of Smith, see Figures 2A-B of Smith).
Regarding claim 95, modified Nakasuka further teaches a distal portion of said blade assembly post is configured to be advanced through said first opening of said frame cavity, at least partially through a central region of said annular magnet, and extend beyond said second opening of said frame cavity to a secured position in which said replaceable blade assembly is secured to said blade cartridge retention frame (as modified in claim 90 with the magnet connection of Smith, see Figures 2A-B of Smith).
Regarding claim 96, Nakasuka teaches said annular magnet and said disc magnet are configured to generate an ejection force when said disc magnet is urged from said secured position towards said first opening of said cavity (as modified in claim 90 with the magnet connection of Smith, see Figures 2A-B of Smith, col. 1 lines 54-58 of Smith).

Regarding claims 100-102, Nakasuka teaches a shaving device (see Figure 6b) comprising: 
a replaceable blade assembly (8) comprising:
a blade assembly body having a first face (left side of 8, see Figure 6b) with a razor blade (9) ; 
a blade assembly post (16) extending outwardly from a second face (right side of 8, see Figure 6b) of said blade assembly body, said second face of said blade assembly body being generally opposite from said first face (see Figure 6b); and
a blade assembly magnet (35 on 16, see Figure 6b) coupled to said blade assembly post (see Figure 6b).
wherein said blade assembly post is configured to be received through a first opening (left side of 14 in Figure 6b) to a cavity (cavity of 14) in a cartridge retention frame (14)of a handle assembly (assembly of 4, 5 and 6).
Nakasuka fails to teach said assembly post extend beyond a second opening of said cavity such a distal end of said blade assembly post is exposed beyond said second side of said blade cartridge retention frame such that a user may push against said distal end of said blade assembly post to uncouple said replaceable blade assembly from said blade cartridge retention frame (as required in claim 100), said blade assembly magnet is disposed proximate a distal end of said blade assembly post (under the interpretation that distal end is the tip end of the blade assembly post, as required in claim 101), said blade assembly magnet is disposed about a tip of said blade assembly post (as required in claim 102).
Smith teaches a repulsive magnetic force connection (see Figure 2A-B) with a first magnet (112) on a post and a second magnet (116) on a frame (see Figure 2A-B), a retention frame (118) defining a frame cavity (space in 118 above 130, see Figure 2B) having first (top opening of the cavity) and second opposite openings (bottom opening of the cavity), said second magnet comprises an annular magnet and wherein the first magnet comprises a disc magnet (see Figure 2A-B).
Because both Nakasuka and Smith teach a type of magnetic connection arrangement, it would have been an obvious for one of ordinary skill in the art to substitute repulsive magnetic arrangement of Smith for the two magnets attractive magnetic arrangement of Nakasuka for the purpose of providing a secure magnetic connection which also aids with disconnection when needed (col. 6, lines 7-9 of Smith). Furthermore, such modification will achieve the predictable result of holding the cartridge to the frame, since both magnetic connections of Nakasuka and Smith are known for the same purpose in the art. See MPEP § 2143 I. (B). The modified device of Nakasuka teaches said blade assembly magnet is disposed proximate a distal end of said blade assembly post (see Figure 2A of Smith), said blade assembly magnet is disposed about a tip of said blade assembly post (see Figure 2A of Smith).
Schneider teaches a magnetic connection including a first part assembly (assembly of 18a, 15 and 12) including a post (12), wherein the post is configured to be received through a first opening (top opening of 19 in Figure 3-4) to a cavity (cavity in 19, see Figure 3-4) in a retention frame (assembly of 14 and 21, see Figure 4) and extend beyond a second opening (bottom opening of 19, see Figures 3-4) of said cavity such a distal end of said post is exposed beyond said second side of said frame such that a user may push against said distal end of said 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Nakasuka to extend the post portion to beyond the second opening, as taught by Schneider, in order to allow easy replacement (col. 3 lines 39-47 of Schneider) and better alignment (col. 3 lines 59 – col.4 lines 9 of Schneider). The resulting modified device of Nakasuka teaches the magnetic connection arrangement of Smith with the disc magnet extended beyond the second opening for easy removal, as taught by Schneider. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 90-119 have been considered but are moot because the new ground of rejection does not rely on any prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to Applicant potentially arguing that Schneider is non-analogous, Examiner notes MPEP 2143, Exemplary Rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  In this case, the design incentive is having an easy-to-use connection mechanism.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/23/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724